NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

PATRICK LOVE,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3008
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.

Patrick Love, pro se.


PER CURIAM.

                    Affirmed. See Moore v. State, 882 So. 2d 977 (Fla. 2004);

Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Pineirocaban v. State, 224 So.
3d 777 (Fla. 5th DCA 2017); Lane v. State, 981 So. 2d 596 (Fla. 1st DCA 2008);

Williams v. State, 907 So. 2d 1224 (Fla. 5th DCA 2005).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.